Case 5:20-cv-00722-NC Document 1-2 Filed 01/31/20 Page 1 of 23




                   Exhibit
                             2
4/19/2018                                 3 amazing
                      Case 5:20-cv-00722-NC         things you can
                                               Document         1-2do with WooCommerce
                                                                       Filed  01/31/20Bookings
                                                                                         Page 2 of 23

                                                                                                                 
                           MailChimp for WooCommerce
                                                                                                 FREE - GET IT
                           The new and improved MailChimp for WooCommerce
                                                                                                  NOW 
                           extension opens up a world of smart, automated
                           marketing - and it's free!



                                             SIGN IN WITH WORDPRESS.COM        GET STARTED                 




     NAVIGATION




     3 amazing things you can do
     with WooCommerce Bookings
                   WRITTEN BY NICOLE KOHLER ON MAY 30, 2017
                   BLOG , BOOKABLE GOODS .




            One of our longtime favorite extensions for WooCommerce is WooCommerce Bookings.
            It’s packed with functionality that helps businesses of all types function, from agencies to
            boutiques to restaurants.




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                   1/12
4/19/2018                                 3 amazing
                      Case 5:20-cv-00722-NC         things you can
                                               Document         1-2do with WooCommerce
                                                                       Filed  01/31/20Bookings
                                                                                         Page 3 of 23
            But if you’ve never taken a good look at Bookings, you might not realize everything it’s
            capable of. This powerful extension can do much more than reserve hotel rooms or book
            appointments for their next haircut. Even better – if you’re setting up a new store it’s
            available in one of our potent bundles – check out the WooBookings Bundle.


            Let’s look at how you can use WooCommerce Bookings to sell your time,
            organize events, and even rent products — and how these amazing options might
            translate into more money for your (yes, your) business.


            Sell your time (instead of giving it away)
            When we talk about selling your time with Bookings, most business owners say “that’s not
            for me — I’m not an expert.”


            But you’re probably already giving away your time for free without realizing it. Every
            time you schedule a meeting with someone, hop on a quick call, or even grab lunch with a
            fellow business owner, you’re giving your time away.


            And that time is valuable. It’s time you could spend improving your business or selling
            more products.


            No, we’re not suggesting that you start charging everyone for every meeting you hold. You
            wouldn’t be very likable if your lunches came with a fee.        But you should think about
            how you might already be giving away your knowledge, and how you could perhaps
            monetize it.




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                            2/12
4/19/2018                                 3 amazing
                      Case 5:20-cv-00722-NC         things you can
                                               Document         1-2do with WooCommerce
                                                                       Filed  01/31/20Bookings
                                                                                         Page 4 of 23




            One way to use Bookings: selling your time instead of giving it away for free.



            Along with selling your content, you can use WooCommerce Bookings to set up
            consulting sessions so you can start getting paid for what you know, do, and excel at.


            A few ideas:


               Offer 30 minute meetings with a small fee so fellow business owners can pick your
               brain — either online or in person.
               Hold a webinar that can be booked for free, but charge for follow-up sessions or
               additional content.
               If you’re a speaker in your industry, you can use Bookings to reserve events and
               charge your speaking fees (with the option to approve each event, of course).




            Want to approve those bookings first? No problem — it’s built right into the extension.




            Book resources, like event staff, for a specific day
https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                          3/12
4/19/2018                                 3 amazing
                      Case 5:20-cv-00722-NC         things you can
                                               Document         1-2do with WooCommerce
                                                                       Filed  01/31/20Bookings
                                                                                         Page 5 of 23
            Bookings systems are typically used by customers who are making an appointment for a
            service (ex. a salon) or a stay (ex. a hotel).


            But you can — and should — take bookings from customers who want people or
            products to come to them.


            This might look like letting customers pick a specific day and time for a caterer to serve
            food at their upcoming wedding. Or it might look like a florist taking bookings for specific
            arrangements delivered to specific locations.


            It might even look like a record label allowing one or more of their artists to be booked for
            concerts, festivals, or private events.




            Specific people can be added to your bookings, so customers can reserve who they want and
            you’ll know who’s going where and when.



            For a real life example of this kind of booking read about the process at EYExplore Tokyo,
            where you can reserve a guide for a photography tour of Japan — plus choose the city,
            type of tour, and specific date that suits your personal preference.




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                              4/12
4/19/2018                                 3 amazing
                      Case 5:20-cv-00722-NC         things you can
                                               Document         1-2do with WooCommerce
                                                                       Filed  01/31/20Bookings
                                                                                         Page 6 of 23




            Want to take a photography tour of Tokyo? Bookings can help you reserve your spot.



            If you want your staff to be booked for specific places and times, WooCommerce
            Bookings is what you need. With the customer choosing the date from your calendar,
            there’s no back-and-forth to slow you down. They’ll tell you exactly what they need and
            when, and then it’s just up to you to deliver.


            Rent products out on a temporary basis
            The sharing economy is surging in eCommerce. We’ve gone far beyond Uber and Airbnb
            now; chances are you’ve seen at least one Facebook ad for shops that let you
            try fashionable clothing and only buy the pieces you love.


            You can use WooCommerce Bookings to rent or temporarily reserve products —
            everything from clothing to party supplies to lawn and garden equipment. While the typical
            usage of the extension might be to permanently sell something, there’s no reason you
            can’t use it for an item you get back.

https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                           5/12
4/19/2018                                 3 amazing
                      Case 5:20-cv-00722-NC         things you can
                                               Document         1-2do with WooCommerce
                                                                       Filed  01/31/20Bookings
                                                                                         Page 7 of 23
            You may even want to use Bookings to lend out products on top of what you’re already
            selling — so, for example, customers can either a buy a new outfit outright or rent it for a
            reduced cost just to wear on a date.




            Why buy when you can rent? If you sell high-end clothes, you might see a huge uptick in sales by
            offering to lend them out for a single day.



            A few ideas for rentals:


               Offer paid hands-on trials of expensive products so a customer can “try before they
               buy” (and only spend a little before spending a lot).
               Rent out expensive items that are typically purchased, like wedding or formal wear,
               and throw in delivery or pick-up as an incentive to book.
               Perhaps a little obvious, but allow vehicles like cars, buses, or even limos that come
               with a driver to be reserved, picked up, and brought back on time. (We’ll leave the
               insurance up to you.)
               A final thought specifically for consumer electronics stores: rent out items needed
               temporarily, like spare laptops or projectors for business meetings, routers for hotels
               hosting lots of guests needing wifi, etc.




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                 6/12
4/19/2018                                     3 amazing
                          Case 5:20-cv-00722-NC         things you can
                                                   Document         1-2do with WooCommerce
                                                                           Filed  01/31/20Bookings
                                                                                             Page 8 of 23
            Here’s a quick use case on renting items with WooCommerce Bookings that might come
            in handy if you want to give this a try.


            What will you do with WooCommerce Bookings?
            As we’ve shown you here, there is a lot you can do with WooCommerce Bookings, from
            selling your time to booking specific people to renting out products on a temporary basis.


            We love hearing about all the new ways our customers are finding to use this extension. So
            if you’re planning to use Bookings to do something amazing — or are already using it in a
            really exciting way — leave a comment below and let us know about it!



                Recommended reading:


                   How to run a successful bookings-based website
                   How to increase conversions on your bookings site
                   Take a photo tour of Tokyo with this Bookings-powered site




            Share this:

                Facebook 79          Twitter      Google         Pinterest 2      Email




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                              7/12
4/19/2018                                      3 amazing
                           Case 5:20-cv-00722-NC         things you can
                                                    Document         1-2do with WooCommerce
                                                                            Filed  01/31/20Bookings
                                                                                              Page 9 of 23

            Like this:


              Like
            Be the first to like this.




            TAGS:        RENTING PRODUCTS           RESERVATIONS   SELLING YOUR TIME    WOOCOMMERCE BOOKINGS




            14 Responses

                             Marco
                             May 30, 2017 at 10:26 pm #

                             Thanks for this article. The example of the ptgrapher tours is exactly what we plan

                             I think we have to take a closer look to WooCommerce Booking.

                             Regards from Berlin, Germany
                             Marco




                             Jack
                             May 31, 2017 at 8:51 am #

                             Very nice article. i love to this post. very impressive. Thank you so much for sharing.




                             Laurie
                             May 31, 2017 at 9:14 am #

                             Great tips! Great resource! I was selling one to one help sessions for a while! If you are
                             recording those, you can convert into an online course and sell it.




                                  Kat
                                   May 31, 2017 at 8:05 pm #

                                   Absolutely! Great idea




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                            8/12
4/19/2018                                3 amazing
                     Case 5:20-cv-00722-NC         things you 1-2
                                             Document         can do with
                                                                     FiledWooCommerce
                                                                            01/31/20Bookings
                                                                                       Page 10 of 23
                       Eduardo
                       June 3, 2017 at 6:47 pm #

                       My question is about courses or something related. The specific part we need is to sell
                       courses but these are in person, so the teacher needs a minimum number of students
                       to get his time’s worth. If the minimum is 10 but only 6 people book it, is there an add-
                       on where it would automatically put the course on hold and maybe return the money
                       to each one that paid?
                       Thanks in advance.




                           Kat
                            June 5, 2017 at 11:11 pm #

                            Hi Eduardo, as it says in the WooCommerce Bookings FAQ, it’s possible to use
                            WooCommerce Deposits to accept a deposit or down-payment on a booking,
                            which you could then refund if the class doesn’t go forward.




                       Manish
                       June 5, 2017 at 11:38 am #

                       That’s awesome Nicole! think I will need to take a closer look at WooCommerce
                       Booking. I didn’t know that such thing is possible with WooCommerce.




                       Marcel
                       June 20, 2017 at 8:26 pm #

                       As someone who works on and offline (in a store) how easy is it for the store owner to
                       add an appointment by himself – from a client who made an appointment on the
                       phone, for instance?

                       Many thanks!




                           Kat
                            June 22, 2017 at 12:40 pm #

                            Hi there, as it says in our documentation under Managing Bookings, it’s possible to
                            manually create a booking:
                            https://docs.woocommerce.com/document/managing-bookings/#section-6

                            Cheers!



https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                     9/12
4/19/2018                                3 amazing
                     Case 5:20-cv-00722-NC         things you 1-2
                                             Document         can do with
                                                                     FiledWooCommerce
                                                                            01/31/20Bookings
                                                                                       Page 11 of 23
                                Marcel
                                 June 23, 2017 at 8:20 pm #

                                 Thank you very much!




                        wpxdevs
                        June 21, 2017 at 4:27 am #

                        Thanks for sharing this content.




                        Karan
                        June 22, 2017 at 6:47 pm #

                        Thanks for this amazing and great post, I liked it a lot.




                        Rolf
                        June 23, 2017 at 8:54 pm #

                        Thanks for this article. its amazing how much is possible with woocomerce.

                        Thank you




                        AirMac
                        June 25, 2017 at 8:21 pm #

                        A great article – a must-do for every shop owner!



              Share:
              Facebook79
              Twitter




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                         10/12
4/19/2018                                3 amazing
                     Case 5:20-cv-00722-NC         things you 1-2
                                             Document         can do with
                                                                     FiledWooCommerce
                                                                            01/31/20Bookings
                                                                                       Page 12 of 23

WooCommerce - the most customizable                                                               GET STARTED
eCommerce platform for building your
online business.




           30 day money back
                                                          Support teams across the

guarantee                                                           world




                 Safe & Secure online

                                   payment




                                                                 WHO WE ARE

                                                                    About
                                                                  Our Mission
                                                                  Giving Back
                                                                     Team
                                                                 Work With Us
                                                                  Style Guide


                                                            WOOCOMMERCE

                                                                   Features
                                                             Extension Store
                                                             eCommerce blog
                                                            Development blog
                                                                  Ideas board
                                                                   iOS App


https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                  11/12
4/19/2018                                3 amazing
                     Case 5:20-cv-00722-NC         things you 1-2
                                             Document         can do with
                                                                     FiledWooCommerce
                                                                            01/31/20Bookings
                                                                                       Page 13 of 23
                                                           OTHER PRODUCTS

                                                                   Storefront
                                                                   WooSlider
                                                                    Sensei
                                                            Sensei Extensions
                                                                 Other Plugins


                                                                   SUPPORT

                                                                   Help Desk
                                                                 Documentation
                                                                    Videos
                                                                 Customizations
                                                                 Support Policy
                                                                    Contact


                                                            WE RECOMMEND

                                                                 Pre-sales FAQ
                                                             Customer Stories
                                                            Hosting Solutions
                                                         Design Feedback Group



                                                  COPYRIGHT WOOCOMMERCE 2018.
                                                  TERMS & CONDITIONS.                                  A




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                         12/12
2/28/2018                                                                                                          WooBookings Bundle
                                                                                            Case 5:20-cv-00722-NC Document     1-2 - Filed
                                                                                                                                      WooCommerce
                                                                                                                                            01/31/20 Page 14 of 23
                                                                                                                                                                                                                                

                                                       Accept paments anwhere with quare for WooCommerce                                                                                     FR - GT IT NOW   
                                                       Connect our WooCommerce site to quare in minutes and manage our usiness from one place.




                                                                                                                                                                  IGN IN WITH WORDPR.COM    GT TARTD                




       NAVIGATION




                                                       verthing ou need to take
                                                       ookings online
                                                       Reservations, appointments, rentals and more. A
                                                       undle of twent products to uild a full-
                                                       customizale ookings site on the world’s most
                                                       popular eCommerce platform.


                                                             $299 - ADD TO CART



                                                       Get 1 ear of updates and support from the date of purchase.
                                                       undles renew at 100% of the current undle price.




                                                                                                                                    From appointments and ticketing to
                                                                                                                                    rentals, add a wide variet of ooking
                                                                                                                                    options to our WooCommerce store
                                                                                                                                    Guided coastal walks, hair salon appointments, ferr
                                                                                                                                    tickets, accommodation or safari tours - with
                                                                                                                                    WooCommerce ou can create the structure that
                                                                                                                                    makes sense for ou. Take ookings for set time slots,
                                                                                                                                    let customers ook for a flexile duration of time, offer
                                                                                                                                    additional service - it’s all possile with
                                                                                                                                    WooCommerce.




                                                             Flexile pament options for local and
                                                             international paments
                                                             Let customers pa when the check out or after a
                                                             ooking is approved. WooCommerce is integrated
                                                             with leading pament providers, so ou and our
                                                             customers are alwas safe.




                                                                                                                                    Offer add-on services or discounts to
                                                                                                                                    create a tailored experience
                                                                                                                                    Allow customers to tailor their experience  ooking
                                                                                                                                    extra services, such as a manicure with their massage.
                                                                                                                                    end coupons or store credit to guests after their
                                                                                                                                    ooking is complete to keep them coming ack.




                                                             et our own schedule with locked das,
                                                             special prices and more
https://woocommerce.com/products/woobookings-bundle/                                                                                                                                                                                1/3
2/28/2018
                                                        p          p                                      WooBookings Bundle
                                                                                   Case 5:20-cv-00722-NC Document     1-2 - Filed
                                                                                                                             WooCommerce
                                                                                                                                   01/31/20 Page 15 of 23



                                                       Let customers ook from an eas-to-understand
                                                       calendar. lock time ou want to take off, create
                                                       uffers etween ookings and customize ooking
                                                       prices for a given duration, for specific das or for
                                                       certain customers.




                                                                                                                           Manage resources like our time, service
                                                                                                                           provider availailit and stock
                                                                                                                           Define resources needed per ooking (rooms, hair
                                                                                                                           stlist, camera for hire) and avoid doule-ookings or
                                                                                                                           low-stock. ervice providers can log in and manage
                                                                                                                           individual offerings themselves (updating descriptions,
                                                                                                                           availailit etc).




                                                       Reduce no-shows with automated
                                                       reminders
                                                       et up automatic email reminders for upcoming
                                                       ookings or reservations, proven to reduce no-shows
                                                       and make sure customers find their wa to ou right
                                                       on time.




                                                                                                                           Wrap it all up in a eautiful package
                                                                                                                           Choose a premium version of our flexile torefront
                                                                                                                           theme to get started, or ring our own design. Create
                                                                                                                           a site as unique as our rand.




                                                                                             PROUDLY POWRING TH AMAZING TOR




                                                         Get started toda
                                                         A world of ookings awaits - get set, start accepting them!


                                                                  $299 - ADD TO CART




https://woocommerce.com/products/woobookings-bundle/                                                                                                                                 2/3
2/28/2018                                                                                                WooBookings Bundle
                                                                                  Case 5:20-cv-00722-NC Document     1-2 - Filed
                                                                                                                            WooCommerce
                                                                                                                                  01/31/20 Page 16 of 23

                                                                                                               FAQs

                                                       What aout support and                      Which products are in                         How man sites can I use
                                                       updates?                                    included?                                     this undle for?

                                                       Wooookings documentation is                tripe pament gatewa,                       A single site. The purchase of
                                                       provided. upport and updates               WooCommerce ookings,                         this undle gives ou a single
                                                       for all extensions and themes in            Product Add-Ons, Product                      site license for ever extension
                                                       this undle are valid for one ear          Vendors, Accommodation                        and theme included in the
                                                       after purchase. Your suscription           ookings, mart Coupons, and                  undle. upport and updates
                                                       auto-renews each ear, enaling             14 premium torefront child                   are delivered for one ear after
                                                       ou to get continued help and               themes. xtensions work                       purchase.
                                                       updates.                                    together with some limitations.
                                                                                                   Contact us aout compatiilit.




 WooCommerce - the most customizale eCommerce platform for uilding our                                                                                                                           GT TARTD
 online usiness.




            30 da mone ack guarantee
                                                                                                        upport teams across the world
                                                                                                                                                                                       afe & ecure online pament




                                                                                                               WHO W AR

                                                                                                                   Aout
                                                                                                                Our Mission
                                                                                                                Giving ack
                                                                                                                   Team
                                                                                                                Work With Us
                                                                                                                 tle Guide


                                                                                                             WOOCOMMRC

                                                                                                                  Features
                                                                                                               xtension tore
                                                                                                              eCommerce log
                                                                                                             Development log
                                                                                                                Ideas oard
                                                                                                                  iO App


                                                                                                            OTHR PRODUCT

                                                                                                                 torefront
                                                                                                                 Woolider
                                                                                                                   ensei
                                                                                                              ensei xtensions
                                                                                                                Other Plugins


                                                                                                                 UPPORT

                                                                                                                 Help Desk
                                                                                                               Documentation
                                                                                                                   Videos
                                                                                                               Customizations
                                                                                                               upport Polic
                                                                                                                  Contact


                                                                                                             W RCOMMND

                                                                                                               Pre-sales FAQ
                                                                                                              Customer tories
                                                                                                              Hosting olutions
                                                                                                           Design Feedack Group




                                                                                                      COPYRIGHT WOOCOMMRC 2018.
                                                                                                      TRM & CONDITION.                                                                                           A




https://woocommerce.com/products/woobookings-bundle/                                                                                                                                                                   3/3
2/28/2018                                                                                                3 amazing
                                                                                      Case 5:20-cv-00722-NC        things you can1-2
                                                                                                               Document          do with Filed
                                                                                                                                         WooCommerce Bookings Page 17 of 23
                                                                                                                                               01/31/20
                                                                                                                                                                                                                                      

                                                     Accept paments anwhere with quare for WooCommerce                                                                                             FR - GT IT NOW   
                                                     Connect our WooCommerce site to quare in minutes and manage our usiness from one place.




                                                                                                                                                                         IGN IN WITH WORDPR.COM   GT TARTD                




       NAVIGATION




      3 amazing things ou can do
      with WooCommerce ookings
                      WRITTN Y NICOL KOHLR ON MAY 30, 2017
                      LOG , OOKAL GOOD .




                                                                             One of our longtime favorite extensions for WooCommerce is WooCommerce ookings.
                                                                            It’s packed with functionalit that helps usinesses of all tpes function, from agencies to
                                                                            outiques to restaurants.


                                                                            ut if ou’ve never taken a good look at ookings, ou might not realize everthing it’s
                                                                            capale of. This powerful extension can do much more than reserve hotel rooms or ook
                                                                            appointments for their next haircut. ven etter – if ou’re setting up a new store it’s
                                                                            availale in one of our potent undles – check out the Wooookings undle.


                                                                            Let’s look at how ou can use WooCommerce ookings to sell our time,
                                                                            organize events, and even rent products — and how these amazing options might
                                                                            translate into more mone for our (es, our) usiness.


                                                                            ell our time (instead of giving it awa)
                                                                            When we talk aout selling our time with ookings, most usiness owners sa “that’s not
                                                                            for me — I’m not an expert.”


                                                                            ut ou’re proal alread giving awa our time for free without realizing it. ver
                                                                            time ou schedule a meeting with someone, hop on a quick call, or even gra lunch with a
                                                                            fellow usiness owner, ou’re giving our time awa.


                                                                            And that time is valuale. It’s time ou could spend improving our usiness or selling
                                                                            more products.


                                                                            No, we’re not suggesting that ou start charging everone for ever meeting ou hold. You
                                                                            wouldn’t e ver likale if our lunches came with a fee.           ut ou should think aout
                                                                            how ou might alread e giving awa our knowledge, and how ou could perhaps
                                                                            monetize it.




                                                                             One wa to use ookings: selling our time instead of giving it awa for free.



                                                                            Along with selling our content, ou can use WooCommerce ookings to set up
                                                                            consulting sessions so ou can start getting paid for what ou know, do, and excel at.


                                                                            A few ideas:

https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                                                                                                                                            1/5
2/28/2018                                                                                    3 amazing
                                                                          Case 5:20-cv-00722-NC        things you can1-2
                                                                                                   Document          do with Filed
                                                                                                                             WooCommerce Bookings Page 18 of 23
                                                                                                                                   01/31/20
                                                                    Offer 30 minute meetings with a small fee so fellow usiness owners can pick our
                                                                    rain — either online or in person.
                                                                    Hold a weinar that can e ooked for free, ut charge for follow-up sessions or
                                                                    additional content.
                                                                    If ou’re a speaker in our industr, ou can use ookings to reserve events and
                                                                    charge our speaking fees (with the option to approve each event, of course).




                                                                 Want to approve those ookings first? No prolem — it’s uilt right into the extension.




                                                                 ook resources, like event staff, for a specific da
                                                                 ookings sstems are tpicall used  customers who are making an appointment for a
                                                                 service (ex. a salon) or a sta (ex. a hotel).


                                                                 ut ou can — and should — take ookings from customers who want people or
                                                                 products to come to them.


                                                                 This might look like letting customers pick a specific da and time for a caterer to serve
                                                                 food at their upcoming wedding. Or it might look like a florist taking ookings for specific
                                                                 arrangements delivered to specific locations.


                                                                 It might even look like a record lael allowing one or more of their artists to e ooked for
                                                                 concerts, festivals, or private events.




                                                                 pecific people can e added to our ookings, so customers can reserve who the want and
                                                                 ou’ll know who’s going where and when.



                                                                 For a real life example of this kind of ooking read aout the process at Yxplore Toko,
                                                                 where ou can reserve a guide for a photograph tour of Japan — plus choose the cit,
                                                                 tpe of tour, and specific date that suits our personal preference.




                                                                 Want to take a photograph tour of Toko? ookings can help ou reserve our spot.



                                                                 If ou want our staff to e ooked for specific places and times, WooCommerce
                                                                 ookings is what ou need. With the customer choosing the date from our calendar,
                                                                 there’s no ack-and-forth to slow ou down. The’ll tell ou exactl what the need and
                                                                 when, and then it’s just up to ou to deliver.


                                                                 Rent products out on a temporar asis
                                                                 The sharing econom is surging in eCommerce. We’ve gone far eond Uer and Airn
                                                                 now; chances are ou’ve seen at least one Faceook ad for shops that let ou
                                                                 tr fashionale clothing and onl u the pieces ou love.


                                                                 You can use WooCommerce ookings to rent or temporaril reserve products —
                                                                 everthing from clothing to part supplies to lawn and garden equipment. While the tpical
                                                                 usage of the extension might e to permanentl sell something, there’s no reason ou
                                                                 can’t use it for an item ou get ack.


                                                                 You ma even want to use ookings to lend out products on top of what ou’re alread
                                                                 selling — so, for example, customers can either a u a new outfit outright or rent it for a
https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                                                                    2/5
2/28/2018                                                                                         3 amazing
                                                                               Case 5:20-cv-00722-NC        things you can1-2
                                                                                                        Document          do with Filed
                                                                                                                                  WooCommerce Bookings Page 19 of 23
                                                                                                                                        01/31/20
                                                                 reduced cost just to wear on a date.




                                                                 Wh u when ou can rent? If ou sell high-end clothes, ou might see a huge uptick in sales 
                                                                 offering to lend them out for a single da.



                                                                 A few ideas for rentals:


                                                                     Offer paid hands-on trials of expensive products so a customer can “tr efore the
                                                                     u” (and onl spend a little efore spending a lot).
                                                                     Rent out expensive items that are tpicall purchased, like wedding or formal wear,
                                                                     and throw in deliver or pick-up as an incentive to ook.
                                                                     Perhaps a little ovious, ut allow vehicles like cars, uses, or even limos that come
                                                                     with a driver to e reserved, picked up, and rought ack on time. (We’ll leave the
                                                                     insurance up to ou.)
                                                                     A final thought specificall for consumer electronics stores: rent out items needed
                                                                     temporaril, like spare laptops or projectors for usiness meetings, routers for hotels
                                                                     hosting lots of guests needing wifi, etc.


                                                                 Here’s a quick use case on renting items with WooCommerce ookings that might come
                                                                 in hand if ou want to give this a tr.


                                                                 What will ou do with WooCommerce ookings?
                                                                 As we’ve shown ou here, there is a lot ou can do with WooCommerce ookings, from
                                                                 selling our time to ooking specific people to renting out products on a temporar asis.


                                                                 We love hearing aout all the new was our customers are finding to use this extension. o
                                                                 if ou’re planning to use ookings to do something amazing — or are alread using it in a
                                                                 reall exciting wa — leave a comment elow and let us know aout it!



                                                                     Recommended reading:


                                                                         How to run a successful ookings-ased wesite
                                                                         How to increase conversions on our ookings site
                                                                         Take a photo tour of Toko with this ookings-powered site




                                                                 hare this:

                                                                     Facebook          Twitter      Google      Pinterest      Email



                                                                 Like this:

                                                                 Loading...




                                                                 TAG:        RNTING PRODUCT      RRVATION     LLING YOUR TIM      WOOCOMMRC OOKING




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                                                                         3/5
2/28/2018                                                                                   3 amazing
                                                                         Case 5:20-cv-00722-NC        things you can1-2
                                                                                                  Document          do with Filed
                                                                                                                            WooCommerce Bookings Page 20 of 23
                                                                                                                                  01/31/20




                                                                 14 Responses

                                                                          Marco
                                                                          Ma 30, 2017 at 10:26 pm #

                                                                          Thanks for this article. The example of the ptgrapher tours is exactl what we plan

                                                                          I think we have to take a closer look to WooCommerce ooking.

                                                                          Regards from erlin, German
                                                                          Marco




                                                                          Jack
                                                                          Ma 31, 2017 at 8:51 am #

                                                                          Ver nice article. i love to this post. ver impressive. Thank ou so much for sharing.




                                                                          Laurie
                                                                          Ma 31, 2017 at 9:14 am #

                                                                          Great tips! Great resource! I was selling one to one help sessions for a while! If ou are
                                                                          recording those, ou can convert into an online course and sell it.




                                                                             Kat
                                                                              Ma 31, 2017 at 8:05 pm #

                                                                              Asolutel! Great idea




                                                                          duardo
                                                                          June 3, 2017 at 6:47 pm #

                                                                          M question is aout courses or something related. The specific part we need is to sell
                                                                          courses ut these are in person, so the teacher needs a minimum numer of students
                                                                          to get his time’s worth. If the minimum is 10 ut onl 6 people ook it, is there an add-
                                                                          on where it would automaticall put the course on hold and mae return the mone
                                                                          to each one that paid?
                                                                          Thanks in advance.




                                                                             Kat
                                                                              June 5, 2017 at 11:11 pm #

                                                                              Hi duardo, as it sas in the WooCommerce ookings FAQ, it’s possile to use
                                                                              WooCommerce Deposits to accept a deposit or down-pament on a ooking,
                                                                              which ou could then refund if the class doesn’t go forward.




                                                                          Manish
                                                                          June 5, 2017 at 11:38 am #

                                                                          That’s awesome Nicole! think I will need to take a closer look at WooCommerce
                                                                          ooking. I didn’t know that such thing is possile with WooCommerce.




                                                                          Marcel
                                                                          June 20, 2017 at 8:26 pm #

                                                                          As someone who works on and offline (in a store) how eas is it for the store owner to
                                                                          add an appointment  himself – from a client who made an appointment on the
                                                                          phone, for instance?

                                                                          Man thanks!




                                                                             Kat
                                                                              June 22, 2017 at 12:40 pm #

                                                                              Hi there, as it sas in our documentation under Managing ookings, it’s possile to
                                                                              manuall create a ooking:
                                                                              https://docs.woocommerce.com/document/managing-ookings/#section-6

                                                                              Cheers!




                                                                                   Marcel
                                                                                    June 23, 2017 at 8:20 pm #

                                                                                    Thank ou ver much!




                                                                          wpxdevs
                                                                          June 21, 2017 at 4:27 am #

                                                                          Thanks for sharing this content.




                                                                          Karan
                                                                          June 22, 2017 at 6:47 pm #

                                                                          Thanks for this amazing and great post, I liked it a lot.



https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                                                                         4/5
2/28/2018                                                                                3 amazing
                                                                      Case 5:20-cv-00722-NC        things you can1-2
                                                                                               Document          do with Filed
                                                                                                                         WooCommerce Bookings Page 21 of 23
                                                                                                                               01/31/20

                                                                           Rolf
                                                                           June 23, 2017 at 8:54 pm #

                                                                           Thanks for this article. its amazing how much is possile with woocomerce.

                                                                           Thank ou




                                                                           AirMac
                                                                           June 25, 2017 at 8:21 pm #

                                                                           A great article – a must-do for ever shop owner!



                                                                 hare:
                                                                 Faceook
                                                                 Twitter




 WooCommerce - the most customizale eCommerce platform for uilding our                                                                                                     GT TARTD
 online usiness.




            30 da mone ack guarantee
                                                                                                         upport teams across the world
                                                                                                                                                                 afe & ecure online pament




                                                                                                                WHO W AR

                                                                                                                    Aout
                                                                                                                 Our Mission
                                                                                                                 Giving ack
                                                                                                                    Team
                                                                                                                 Work With Us
                                                                                                                  tle Guide


                                                                                                              WOOCOMMRC

                                                                                                                   Features
                                                                                                                xtension tore
                                                                                                               eCommerce log
                                                                                                               Development log
                                                                                                                 Ideas oard
                                                                                                                   iO App


                                                                                                              OTHR PRODUCT

                                                                                                                  torefront
                                                                                                                  Woolider
                                                                                                                    ensei
                                                                                                               ensei xtensions
                                                                                                                 Other Plugins


                                                                                                                  UPPORT

                                                                                                                  Help Desk
                                                                                                                Documentation
                                                                                                                    Videos
                                                                                                                Customizations
                                                                                                                upport Polic
                                                                                                                   Contact


                                                                                                              W RCOMMND

                                                                                                                Pre-sales FAQ
                                                                                                               Customer tories
                                                                                                               Hosting olutions
                                                                                                            Design Feedack Group



                                                                                                        COPYRIGHT WOOCOMMRC 2018.
                                                                                                        TRM & CONDITION.                                                                   A




https://woocommerce.com/2017/05/3-things-woocommerce-bookings/                                                                                                                                   5/5
Case 5:20-cv-00722-NC Document 1-2 Filed 01/31/20 Page 22 of 23
Case 5:20-cv-00722-NC Document 1-2 Filed 01/31/20 Page 23 of 23
